United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3465
                                   ___________

Kathy S. Hildebrand,                 *
                                     *
                Appellant,           *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Northern District of Iowa.
Jo Anne B. Barnhart,                 *
Commissioner of Social Security      *
                                     *
                 Appellee.           *
                                ___________

                             Submitted: June 10, 2002

                                  Filed: September 11, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY and MURPHY, Circuit Judges.
                         ___________

HEANEY, Circuit Judge.

        Kathy S. Hildebrand applied for disability benefits and Supplemental Security
Income (SSI) in December 1994, alleging inability to work since January 1, 1994.
The Commissioner of the Social Security Administration denied Hildebrand’s claim
initially and upon reconsideration. Hildebrand then filed a request for hearing by an
Administrative Law Judge (ALJ), which was granted. Initially, this administrative
hearing was continued in order for Hildebrand to obtain counsel. However, when the
second hearing date arrived and Hildebrand was still without the benefit of counsel,
she agreed to proceed unrepresented. Following a short hearing, the ALJ denied
Hildebrand’s claim and the Appeals Counsel sustained the ALJ’s decision.
Subsequently, the district court affirmed the ALJ’s decision and dismissed
Hildebrand’s claim. She now appeals, and we remand for further development of the
record.1

                                  BACKGROUND

       Hildebrand was born on July 15, 1954. She has earned a bachelor’s degree and
has worked in the past as a food service worker, cashier, counselor, office telephone
worker, salesperson, and dietary clerk. She suffers from endometriosis, depression,
panic disorder, and other mental problems. She is also a recovering heroin addict.
For an extended period of time, she has been involved in methadone replacement
therapy to control her addiction. She takes prescribed medication to control the
symptoms of her ailments, but maintains that she has not used illegal drugs for many
years.

      During the administrative hearing in this matter, the ALJ took testimony from
Hildebrand and her friend, Dennis Dieken. Following the testimony from these two
witnesses, the ALJ noted the allegations of Hildebrand’s drug addiction, and
recognized additionally that Hildebrand was indeed disabled. Rather than decide
whether Hildebrand was entitled to relief, the ALJ continued the hearing and
requested that Hildebrand submit to a psychological evaluation in order to more fully
develop the record. These examinations were never completed. Rather, the ALJ


      1
         It has come to the Court’s attention that on February 5, 1999, Hildebrand again
applied for disability benefits. Hildebrand was granted disability benefits as a result
of this application. Consequently, our decision shall only apply to the period between
her January 1, 1994 application and her more recent successful application date.

                                           2
decided against Hildebrand, finding that she would not be disabled independent of
her alcoholism2 and drug addiction.

                                    DISCUSSION

      We review the Commissioner’s decision to deny Social Security benefits to
determine if the decision is supported by substantial evidence on the whole record.
Reeder v. Apfel, 214 F.3d 984, 986-87 (8th Cir. 2000). In undertaking this analysis,
our court “should neither consider a claim de novo, nor abdicate its function to
carefully analyze the entire record.” Wilcutts v. Apfel, 143 F.3d 1134, 1136 (8th Cir.
1998).

       Administrative hearings are not adversarial hearings. Cox v. Apfel, 160 F.3d
1203, 1209 (8th Cir. 1998.) Accordingly, the ALJ, on behalf of the Commissioner, is
charged with the duty of fully and fairly developing the facts of the case. Id. This
duty is enhanced when the claimant is without the benefit of counsel. Id. Where the
ALJ fails to fully develop the record, this court may remand for the taking of further
evidence. Payton v. Shalala, 25 F.3d 684, 686 (8th Cir. 1994).

       A claimant is not entitled to disability benefits where alcoholism or drug
addiction materially contributes to the claimant’s disability. 42 U.S.C. § 423
(d)(2)(C) (2002). Where medical evidence of a claimant’s drug addiction exists, the
Commissioner must determine if the addiction is a material factor in the claimant’s
disability. See Rehder v. Apfel, 205 F.3d 1056, 1059-60 (8th Cir. 2000); 20 CFR §
404.1535 (2002). If the Commissioner determines that the claimant would still be
disabled absent alcoholism or drug addiction, the claimant is then entitled to benefits.
Id.


      2
      Our review of the record revealed no evidence to support the ALJ’s
determination of Hildebrand’s alleged alcoholism.

                                           3
       Here, the ALJ was aware that Hildebrand had a past addiction to heroin. There
was also evidence that Hildebrand had, during a recent stay at a hospital, admitted to
staff that she had used controlled substances that week.3 However, the ALJ’s
decision is devoid of any analysis regarding any current addiction to account for
Hildebrand’s disability. The ALJ makes reference to medical reports that state
Hildebrand had not been drug free her entire adult life. The ALJ failed, however, to
develop the record so as to determine exactly what being “drug free” meant to the
author of these medical reports. This is of particular import in light of Hildebrand’s
numerous prescription medications and her reliance on methadone to control the
physical effects of her heroin addiction. Moreover, there is evidence in the record of
at least four urinalyses performed during the period in question, none of which
revealed the presence of any controlled substance.

       With a medical history like Hildebrand’s, a medical report stating that she has
not been “drug free” could simply mean that she was still relying on her prescription
medication to function. In fact, this interpretation is consistent with the urinalysis
results in the record. At this point, however, we do not have sufficient information
to find in Hildebrand’s favor. Rather, we remand this matter to the Commissioner for
another hearing to more fully develop the record, paying particular attention to
whether there is evidence in the record that Hildebrand has a current addiction that
contributes to her disability, and if so, what precisely that addiction involves.




      3
       The record is not clear as to exactly what Hildebrand admitted to using. Some
hospital records indicate she admitted using marijuana and methamphetamines
(commonly referred to as “crank”), while others state that she used crack cocaine.
However, no test results were introduced to confirm the presence of any of these
substances. We leave this issue for the ALJ to resolve upon remand.

                                          4
                                 CONCLUSION

      For the reasons stated above, we reverse and remand the matter for proceedings
consistent with this opinion.

      A true copy.

            Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         5